DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement filed on October 4, 2021 has been received and the information referred to therein has been considered.  

Double Patenting
Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,188,044 in view of Aoki (US PG Pub. No. 2014/0154144) or Beall (US PG Pub. No. 2020/0230587) for the reasons discussed in the previous Office Action. 

Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,303,542 in view of Aoki (US PG Pub. No. 2014/0154145) or Beall (US PG Pub. No. 2020/0230587) for the reasons discussed in the previous Office Action. 

Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,020,733 alone or in view of Aoki or Beall for the reasons discussed in the previous Office Action. 


Claim Rejections - 35 USC § 103
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PG Pub. No. 2020/0230587) for the reasons discussed in the previous Office Action.   

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PG Pub. No. 2014/0154145) for the reasons discussed in the previous Office Action.   

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the double patenting rejection over US Pat. No. 9,188,044 is improper because it cites the pre-grant publication, US PG Pub. No. 2014/0154144) by Aoki, of the named patent.  However, the rejection is proper because the Aoki reference, which is cited in the rejection as a secondary reference, was published more than one year prior to the filing of the current application and, therefore, is eligible as prior art in considering the instant claims.  
Applicant has further argued that the double patenting rejections that cite Aoki and Beall are erroneous because neither of Aoki or Beall explicitly teaches the relationship required by Equation (2) and because portions of the references that Applicant considers a "general disclosure" are cited.  However, that the cited teachings 
Applicant has also repeated their arguments that the prior art rejections citing Beall should be withdrawn because Beall does not explicitly teach the recited relationship of H1 (projection height) and H2 (cell pitch) and the rejection of the claims based on Beall is the result of impermissible hindsight reconstruction. Applicant has also argued that the rejections based on Beall are erroneous because they cite general features of Beall's honeycomb structure while (again) relying on the instant claims as a guide.  The Examiner's previous responses to these arguments are maintained and incorporated herein.  Additionally, as previously discussed, Beall, through a combination of text and figures, renders obvious projection height and a cell pitch ranges that achieve the recited relationship and also depicts (and further renders obvious) a structure that achieves the recited relationship. That the cited teachings may be part of a "general disclosure" does not negate their validity or render them ineligible for citation as prior art in this or any other application.  In response to Applicant's argument that the conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It would have been obvious to make a structure meeting the claim limitations based on the teachings of Beall for the reasons discussed in the previous Office Action.  
Applicant has also repeated their arguments that the prior art rejections citing Aoki should be withdrawn because Aoki does not explicitly teach the recited relationship of H1 (projection height) and H2 (cell pitch) and that the rejection of the claims based on Aoki is the result of impermissible hindsight reconstruction.  Applicant has also argued that the rejections based on Aoki are erroneous because they cite general features of Aoki honeycomb structure while (again) relying on the instant claims as a guide.  The Examiner's previous responses to these arguments are maintained and incorporated herein.  Additionally, as discussed in the previous Office Action, Aoki teaches relative projection heights, cell pitch ranges, and cell densities that achieve or render obvious the recited relationship, renders obvious optimizing the projection height and cell density of his structure, and depicts (and further renders obvious) a structure that appears to meet the claim limitations.  As is the case with Beall, any disclosure by Aoki, even if it is considered merely a discussion of general features, is valid and eligible for citation as prior art.  As also noted before, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 
In regard to all of Applicant's assertions that the claimed product is allowable because the cited prior art does not teach the "direct relationship" between cell pitch and projection height (i.e. Equation 2) that is claimed, it is noted that the fact that Applicant has recognized another advantage (i.e. a mathematical relationship between two features that are necessarily present and benefits that were concluded to correlate to this relationship), which would flow naturally from following the suggestion of the prior art (i.e. making a honeycomb with projection heights of a particular range and with a cell pitch of a particular range) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Similarly, the claiming of a new use, new function, or unknown property (i.e. a mathematical relationship between two known or obvious features of a honeycomb structure) which is inherently present (or, in this case, rendered obvious) in the prior art does not necessarily make the claim patentable.  See MPEP 2112(I).  Furthermore, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112(II).  As such, further evidence of non-obviousness and/or further claimed distinguishing features are necessary to distinguish the claimed product over the prior art.   



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784